Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KMP THIRD QUARTER DISTRIBUTION $1.05 PER UNIT Distributable Cash Flow Up 14% Versus 3Q 2008 HOUSTON, Oct. 21, 2009 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today declared a cash distribution per common unit of $1.05 ($4.20 annualized) payable on Nov. 13, 2009, to unitholders of record as of Oct. 30, 2009.The distribution represents a 3percent increase over the third quarter 2008 cash distribution per unit of $1.02 ($4.08 annualized). KMP reported third quarter distributable cash flow before certain items of $320million, up 14 percent from $281.9 million for the same period last year.Distributable cash flow per unit before certain items was $1.12 versus $1.09 per unit for the third quarter of 2008.Net income attributable to KMP before certain items was $351.1 million compared to $345million for the same period last year.Including certain items, net income attributable to KMP was $359.5million versus $329.8 million for the third quarter of 2008.Certain items resulted in a net gain of almost $9 million for the quarter, primarily reflecting insurance reimbursements in the company’s Terminals business. For the first nine months of 2009, KMP produced distributable cash flow before certain items of $854.2 million compared to $856 million for the same period last year.Distributable cash flow per unit before certain items for the first nine months was $3.07 versus $3.35 for the comparable period in 2008.Net income attributable to KMP before certain items was $1.0billion compared to $1.1 billion for the same period last year.Including certain items, net income attributable to KMP for the first nine months was $0.9billion compared to $1.0billion for the same period last year. Chairman and CEO Richard D. Kinder said, “KMP had a very strong third quarter despite the ongoing impact from lingering economic headwinds that we have been experiencing all year.We generated distributable cash flow of $1.12 per unit, substantially higher than our budget for (more) KMP – 3Q Earnings Page 2 the quarter, which resulted in excess coverage over our quarterly distribution of approximately $19 million.All of our business segments outperformed their 2008 third quarter results with the exception of our CO2 business, which fell about 2 percent short of its third quarter results from last year due to significantly lower crude oil prices.Our stable, cash producing assets, combined with reduced internal costs and lower interest rates, helped offset the economic headwinds which resulted in lower refined products transportation volumes, decreased steel handling at our bulk terminals, lower crude oil prices and a difficult business environment for our Texas Intrastate pipelines.We remain confident that we will achieve our budget of $4.20 per unit in cash distributions for the year, which would represent 4.5 percent growth over the 2008 distribution.We also continue to make good progress in executing our multi-billion dollar capital investment program that will drive future growth at KMP.” Overview of Business Segments The Products Pipelines business produced third quarter segment earnings before DD&A and certain items of $166.7 million, up 19 percent from $140.6 million for the comparable period in 2008.This segment is on track to meet its published annual budget of 10 percent growth. “Products Pipelines had an excellent quarter, particularly considering the ongoing soft demand for refined products that continued to suppress transport volumes,” Kinder said.“Growth compared to the third quarter last year was driven by higher tariffs on the Pacific system, improved warehousing margins at existing and expanded West Coast terminal facilities, higher ethanol revenues on the Central Florida Pipeline and at our Southeast Terminals, good performance in our Transmix business and higher revenues on Plantation (which was impacted in the third quarter last year by hurricanes).”Reduced fuel and power costs and lower operating expenses also helped overcome the decrease in volumes resulting from ongoing weak economic conditions. Compared to the third quarter of 2008, total refined products revenues were up 3.7percent and volumes were down 2.7 percent (volumes in third quarter last year were impacted by hurricanes).Excluding Plantation, revenues were up 5.3percent and volumes were down 4.4percent.Including ethanol, gasoline volumes for the segment were up slightly, (more) KMP – 3Q Earnings Page 3 0.2percent and 0.6 percent respectively for the quarter and year to date.Diesel volumes were down 10 percent for both the quarter and year to date, and jet fuel volumes were down 2.8percent for the quarter and 6.1 percent year to date.For the year, total refined product revenues are relatively flat and volumes are down 3.2 percent versus last year (down 2.8 percent adjusted for leap year in 2008). The Natural Gas Pipelines business produced third quarter segment earnings before
